DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,741,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a light emitting device comprising: 
…a light transmissive member having a plate shape and having an upper face, and a lower face that is larger than the upper face, the light transmissive member being disposed such that the lower face opposes a light emission face of the light emitting element;
a light reflecting member covering lateral faces of the light transmissive member; and
a light shielding frame covering lateral faces of the light transmissive member via the light reflecting member,
…wherein an outer perimeter of the lower face of the light transmissive member is positioned outward of an inner perimeter of the opening in a plan view as seen from above.

US PG Pub 2018/0123005 ("Ozeki"), US PG Pub 2018/0090649 ("Nishioka"), US PG Pub 2017/0155022 ("Tomonari") and US PG Pub 2016/0190418 ("lnomata") are examples in the art of containers for LED devices wherein the light transmissive opening has a profile that narrows. However, the references do not disclose, or suggest, a light reflecting member and light shielding frame having the structure claimed by Applicant. Absent hindsight construction, Applicant’s invention does not appear to be an obvious modification of the references.

A search of other, relevant references in the art does not show Applicant’s invention to be anticipated of obvious. Claims 2-12 depend on Claim 1 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818